** RESIDENT — SCHOOL DISTRICT — LICENSE ** 70 Ohio St. 1601 [70-1601] — 70 Ohio St. 1605 [70-1605] DOES 'NOT' APPLY TO ANY BUSINESS COLLEGE OR ANY OTHER SCHOOL, OR TO THE AGENTS OR REPRESENTATIVES THEREOF, WHICH BUSINESS COLLEGE OR OTHER SCHOOL DOES NOT GIVE ANY INSTRUCTION TO STUDENTS WHO ARE IN RESIDENCE AT THE SCHOOL, BUT OFFERS CORRESPONDENCE WORK (CORRESPONDENCE COURSE) ONLY TO STUDENTS WHO ARE NOT IN RESIDENCE AT THE SAID BUSINESS SCHOOL OR COLLEGE. (PRIVATE SCHOOLS, SCHOLARSHIP, TUITION, PROSPECTIVE STUDENTS) CITE: 70 Ohio St. 1601 [70-1601] (RICHARD M. HUFF)